Citation Nr: 0015319	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the United States Marine 
Corps from July 1964 to December 1968.  Service in Vietnam is 
indicated by the record.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (the RO).  In that decision, the RO denied entitlement 
to service connection for PTSD and for malaria.  In his 
Notice of Disagreement and subsequent substantive appeal, the 
appellant challenged the RO's determination relative to the 
denial of service connection for the psychiatric disorder.  
The claim relative to malaria is therefore not for appellate 
consideration.  


FINDINGS OF FACT

1. The appellant has proffered evidence that, when presumed 
credible, evidences a diagnosis of PTSD linked by 
competent medical evidence to reported and presumed 
credible in-service stressors.

2. The appellant was notified of scheduled VA examinations in 
September 1998, January 1999 and in February 1999, but 
failed to report and has not shown good cause for his 
absence.


CONCLUSIONS OF LAW

1. The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. By not responding to the RO's requests for information and 
evidence necessary to make a decision on the merits of his 
appeal and by failing to report for scheduled VA 
examinations, the appellant abandoned his claim.  38 
C.F.R. §§ 3.158, 3.655 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The appellant contends that he has PTSD as a result of 
experiences he had during his military duty in Vietnam.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Given these requirements, the Board will first outline the 
generally relevant law and regulations applicable to the 
appellant's claim.  The factual background of this case will 
be summarized.  The Board will then conduct its analysis in 
the context of its discussion of the evidence of record.  

The Applicable Law

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or if a 
psychosis was manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999); see also 38 C.F.R. § 4.125 (1999).  

The well-grounded claim requirement/duty to assist/standard 
of proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the initial and predicate "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded," meaning that 
the claim is "one which is . . . capable of 
substantiation."  Further, the claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997); see also 
Morton v. West, 12 Vet. App. 477, 481 (1999) (Observing in 
Epps, the Federal Circuit Court of Appeals "definitively 
held that 'there is nothing in the text of [38 U.S.C.A] § 
5107 to suggest that [] VA has a duty to assist a claimant 
until the claimant meets his or her burden'" of establishing 
a well-grounded claim before providing any assistance to the 
claimant.").

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 136- 137 
(1997).


If a claim is well grounded, VA may then proceed to evaluate 
the merits of the claim, but only after ensuring that its 
statutory duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.  See Winters v. West, 12 Vet. App. 
203 (1999).  VA's obligation to assist depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 78 (1995).

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert, supra, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Failure to report for VA examination

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(1999).

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  Similarly, 
when a veteran fails without adequate reason to respond to an 
order to report for a VA examination within one year from the 
date of request, the claim will be considered to be 
abandoned.  38 C.F.R. § 3.158 (1999).

Factual Background

The appellant's report of separation from the Armed Forces 
reveals that he has 12 months and 26 days of foreign service, 
and that he is the recipient of the National Defense Service 
Medal; the Vietnam Campaign Medal; and the Vietnam Service 
Medal.  

The appellant has been diagnosed to have PTSD by S.S., M.D., 
a VA physician.  In her treatment records, Dr. S. relates 
various reported incidents of the appellant's Vietnam 
military duty to his current treatment and symptoms.  

In March 1998, the appellant submitted a PTSD questionnaire 
in support of his claim of service connection for the 
disorder.  In substance, the appellant reported that (1) he 
was in Vietnam from September 1967 to October 1968; (2) he 
was assigned to G Company, 2nd Battalion, 9th Marines, 3rd 
Marine Division; (3) his unit was located in the area of "I 
Corps," in the "[demilitarized zone]," in the area of Con 
Thien;  (4) his duty assignments while in Vietnam were that 
of rifleman, grenadier, radio operator, squad leader and as 
"right guide for [the] [command post];"  (5)  from 
September to October of "1969," his installation was 
subjected to "300 rounds" of artillery, rocket and mortar 
fire a day, killing many men by direct hits and causing him 
and his fellow Marines to retrieve the body parts and place 
them in body bags; and, (6) in February or April of 1968, he 
was part of a unit enroute to relieve the siege of Khe Sanh, 
when his unit was pinned down and nearly destroyed near 
"Bridge 28."  

The appellant was subsequently requested by the RO to provide 
further substantiating information as to the names of his in-
service colleagues, dates of the incidents in question, and 
any other clarifying information.  No response was received 
from the appellant.  

In a June 1998 statement, B.F., a friend of the appellant and 
a Marine Corps veteran of Vietnam service, stated that he had 
known the appellant for 14 years.  Mr. B.F. opined that the 
appellant had PTSD.  Mr. B.F. did not state that he knew the 
appellant in Vietnam, or was then stationed near or at the 
same time as was the appellant.  

The record reflects that in September 1998, the appellant was 
contacted by the RO and advised that he had missed a 
scheduled appointment with a social worker.  He stated that 
he was unaware of the appointment; asked to be rescheduled, 
and assured the RO contact that he would report for the 
examination.  

In October 1998, the RO received copies of extracts of the 
unit diary for G Company, 2nd Battalion, 9th Marines, 3rd 
Marine Division for the period from July 1967 to April 1968.  
In addition to reporting routine personnel transfers, 
promotions, and disciplinary actions resulting in pay 
adjustments, the entries reflect that numerous service 
members were killed or wounded in combat action during the 
period.  The appellant's name is not included in any of the 
entries, to include as a unit accession or loss through 
transfer.  

The appellant was also scheduled for a VA psychiatric 
examination and social industrial survey in January 1999, but 
failed to appear at the time scheduled.  The Board notes that 
the December 1998 request form by the RO to the VA Medical 
Center reflects that the appellant's daytime and phone 
numbers were not of record, although an address was listed.  
A copy of any notification letter informing the appellant of 
the scheduling of the examination is not of record.  

In his January 1999 substantive appeal, the appellant 
reported that he would report for an examination if he was 
notified of its time, date and place.  In a separate and 
contemporaneously dated statement, the appellant reported 
that he was not notified of the scheduled examinations, and 
reiterated that he would report to examinations if they were 
rescheduled.  The appellant again provided his previously 
noted mailing address, but did not provide a telephone number 
where he could be contacted.  

The appellant failed to report for a scheduled VA examination 
in February 1999. An October 1999 Supplemental Statement of 
the Case reflects that the appellant was sent notices to his 
last known address of record of the examinations being 
scheduled.  The appellant did not respond to the Supplemental 
Statement of the Case.  In a February 2000 Informal Hearing 
presentation, appellant's accredited representative 
acknowledged his failure to report for VA examination but 
asked for "one last opportunity to cooperate with the VA".

Analysis

The Well-Groundedness of the Claim

The Board has carefully considered all evidence of record 
proffered in support of the claim and presumed it credible 
for the limited purpose of ascertaining whether the claim is 
plausible, and therefore well grounded.  Having done so, the 
Board finds that the appellant has submitted a well-grounded 
claim.  The appellant's report of asserted in-service, 
combat-related stressors is presumed to be credible at this 
predicate stage of the analysis.  See Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  Through the opinion of Dr. S., a competent medical 
opinion is of record reflecting that the appellant currently 
has PTSD, linked by the same competent medical opinion to the 
in-service psychiatric trauma, as reported by the appellant.  
Thus, all three prongs of Caluza, supra, have been met.

Discussion

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, it places upon VA the 
duty to assist the appellant in the development of the claim 
by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  

It is now well-settled that although the finding of well-
groundedness obligates  
VA to assist a claimant in obtaining available evidence and 
clarifying medical information, there is no duty on the VA to 
prove the claim.  However, if a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  It has been further observed in this regard that 
if a veteran wishes help, he or she cannot passively wait for 
it in those circumstances where his or her own actions are 
essential in obtaining the putative evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  

Given this background, and for reasons which will be 
explained in detail below, the Board finds that the appellant 
has abandoned his claim within the meaning of 38 C.F.R. 
§ 3.158.  

It is now well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  Hyson v. 
Derwinski, 5 Vet.App. 262 (1993).  A claimant failing to 
report for a scheduled examination must show good cause for 
so doing, once VA has ascertained that he was notified of the 
examination.  See 38 C.F.R. § 3.655; Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet.App. 
307, 311 (1992).  

The record in this case reveals that the appellant had been 
scheduled for several VA examinations in order to develop his 
claim of service connection.  In September 1998, the 
appellant was reported to have given his assurance that he 
would report for a scheduled VA examination.  Although 
rescheduled, the appellant did not attend evaluations 
scheduled for January and February 1999, and has not provided 
any information as to the reasons for his absence or, indeed, 
his whereabouts.  

In this regard, the Board notes that after the appellant 
first failed to report for the examination, he was forwarded 
a Statement of the Case to his last known and operative 
mailing address that clearly reflected the RO's then concern 
relative to the validity of a diagnosis of PTSD.  The 
appellant again requested that he be rescheduled for an 
examination, and in the statement submitted contemporaneous 
with his substantive appeal, reported that he was still at 
the previously designated address.  Although examination were 
again set for early 1999, the appellant did not attend.  At 
that juncture, the appellant was advised that if he was 
willing to report for examinations, he should provide an 
explanation for his past failure to attend those previously 
scheduled.  

Given this evidence, it is plain that the appellant has 
continuously been advised that more was required of him to 
adjudicate the claim, but he has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Supplemental 
Statement of the Case dated and forwarded to the appellant in 
January 1999 reflects that the appellant was informed of 
these examinations by mail at his continuously reported 
address, and the record does not reveal that the letters were 
returned as undelivered.  Following receipt of the Statement 
of the Case, there has been no correspondence or contact from 
the appellant with explanation for his continued absences.  
The appellant has therefore plainly ignored VA's advisements 
as to the conduct of the medical examinations and has not 
advised VA of his whereabouts.  See Hyson, 5 Vet. App. at 
265, in which the Court stated: "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts. If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  

Most critically, the Supplemental Statement of the Case 
forwarded to the appellant in October 1999 reflects that the 
appellant was informed of the scheduling of the February 1999 
examination.  The appellant was once again informed of the 
necessity of obtaining further information.  He has failed to 
respond.

The appellant has at times indicated that he did not receive 
notices of scheduled VA examinations.  However, the Court has 
ruled that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992) [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of scheduled VA examinations was sent to the 
appellant at his most recent address of record.

The facts in this case are clear.  The appellant failed to 
respond to an order to report for a VA examination within one 
year.  No good cause has been demonstrated.  His claim is 
therefore considered to be abandoned.  See 38 C.F.R. 
§ 3.158(b); see also 38 C.F.R. § 3.655..     

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  
Here, the appellant was plainly on notice of the necessity of 
submitting to further medical inquiry.  

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the appellant has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and therefore, 
the claim must be dismissed.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law].

In summary, because the appellant has failed, without good 
cause, to report for scheduled VA examinations, the claim is 
deemed abandoned and is therefore dismissed.  

Additional comments

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.  

The October 1999 Supplemental Statement of the Case 
specifically denied the appellant's claim based on his 
failure to report for scheduled VA examination.  Accordingly, 
a remand for adjudication of this matter is not necessary.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, 
the appellant and his representative have been afforded ample 
opportunity to furnish evidence and argument on this 
question.  See the letter from the RO to the appellant dated 
October 1999.  No response was received from the appellant.  
In a February 2000 Informal Hearing presentation, the 
appellant's representative acknowledged that "the veteran 
failed to report for a VA examination scheduled at VA 
Portland Oregon on January 7, 1999.  Evidence expected from 
this examination which might have been material to the 
outcome of this claim could not be considered.  This 
representative is not aware of the reasons and bases why the 
veteran failed to report for the VA exam . . ."  The Board 
therefore believes that adequate notice has been given to the 
appellant and his representative and that they have been 
afforded an opportunity to respond and have indeed responded.  
Cf. VAOPGCPREC 9-99 (August 18, 1999) [addressing the matter 
of dismissals of appeals based on the filing of untimely 
substantive appeal]. 

The appellant's very able representative, in the February 
2000 Informal Hearing Presentation, went on to "request the 
Board afford the veteran one last opportunity to cooperate 
with the VA and report for a psychiatric examination, which 
is extremely necessary before [a] final decision is 
rendered."  However, as has been set forth in detail above, 
the appellant has been provided with numerous opportunities 
to appear for VA examination and he has not cooperated with 
VA.  In a case such as this, where additional development is 
required to determine entitlement to VA benefits, the veteran 
may not passively sit by under circumstances where his 
cooperation is essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [although 
VA is required by statute and by case law to assist 
appellants in developing well-grounded claims, "The duty to 
assist is not always a one-way street."].  Accordingly, given 
the circumstances of this case, the Board declines to provide 
the appellant with "one last opportunity".

Finally, the Board calls the appellant's attention to the 
provisions of 38 C.F.R. § 3.158(a) (1999) pertaining to 
filing new claims.


ORDER

The claim of entitlement to service connection for PTSD is 
deemed to be abandoned and is dismissed.




		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals


 


